Case: 14-20197   Document: 00512848999    Page: 1   Date Filed: 11/25/2014




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                No. 14-20197                  United States Court of Appeals
                              Summary Calendar                         Fifth Circuit

                                                                     FILED
                                                              November 25, 2014
DONALD E. LITTLE,                                                 Lyle W. Cayce
                                                                       Clerk
             Plaintiff – Appellant,

v.

SKF SVERIGE AB; SKF INTERNATIONAL AB; SKF USA,
INCORPORATED; ROLLS-ROYCE NORTH AMERICA, INCORPORATED;
ROLLS-ROYCE COMMERCIAL MARINE, INCORPORATED; BLACK,
SREBNICK, KORNSPAN & STUMPF; ROLLS-ROYCE AB,
INTERNATIONAL; GEORGE LOWE,

             Defendants – Appellees,

v.

AKTIEBOLAGET, SKF; MARIN,

             Appellees.




               Appeal from the United States District Court for
                        the Southern District of Texas
                          USDC No. 4:13–CV–1760


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
     Case: 14-20197      Document: 00512848999         Page: 2    Date Filed: 11/25/2014



                                      No. 14-20197
PER CURIAM:*
       Plaintiff-Appellant appeals the district court’s grant of Defendants-
Appellees’ motions to dismiss this suit. We affirm.
                                             I.
       In 2002 and 2003, Defendants-Appellees SKF International AB and SKF
Sverige AB (collectively, the “Swedish Defendants”) entered into agreements
with Rolls-Royce AB (“Rolls-Royce”) for the development, design, and repair of
bearings to be used in a Rolls-Royce propulsion system on cruise ships.
Plaintiff-Appellant Donald E. Little (“Little”) worked as an attorney for a Rolls-
Royce company defending lawsuits filed against Rolls-Royce entities related to
malfunctions in the propulsion system. 1 While litigating these cases, Little
alleges that he “developed trade secrets that both explained the failures [of the
propulsion system] and provided a solution.”
       Rolls-Royce alleged deficiencies in the Swedish Defendants’ products,
and an arbitration between the companies resulted in a confidential settlement
agreement. Little alleges that this settlement agreement unfairly transferred
the rights to Little’s trade secrets, and also defamed and defrauded him.
                                            II.
       On March 22, 2013, Little brought suit against the Swedish Defendants
in Texas state court. On April 4, 2013, he amended his petition to add, inter
alia, SKF USA. All defendants thereafter removed the suit to the United
States District Court for the Southern District of Texas.                  The Swedish
Defendants moved to dismiss on August 19, 2013, and SKF USA moved to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 We accept all well-pleaded facts in Little’s amended complaint as true. See Johnson
v. Teva Pharm. USA, Inc., 758 F.3d 605, 614 (5th Cir. 2014). Where noted, we accept as true
the facts pled in Little’s stricken “Third Amended Complaint.”
                                             2
    Case: 14-20197        Document: 00512848999        Page: 3    Date Filed: 11/25/2014



                                      No. 14-20197
dismiss on November, 22, 2013. On January 21, 2014, Little attempted to file
a “Third Amended Complaint.” 2 Because he failed to request leave to amend,
the magistrate judge struck that pleading from the record.
      On January 31, 2014, the magistrate judge recommended dismissal of
all of Little’s claims. One week later, on February 7, 2014, Little sought leave
to file his Third Amended Complaint. On February 17, 2014, Little sought to
supplement his Third Amended Complaint. On February 24, 2014, the district
court entered an order adopting the magistrate judge’s recommendation and
denied Little’s motion for leave to amend.
                                            III.
      The district court dismissed the Swedish Defendants on the ground that
the court could not exercise personal jurisdiction over them. We review de novo
a district court’s decision to dismiss for lack of personal jurisdiction. See In re
Chinese-Manufactured Drywall Prods. Liab. Litig., 753 F.3d 521, 528–29 (5th
Cir. 2014). Little challenges that finding, though he provides no substantive
argument in his brief on the point.                Even if we were to conduct our
jurisdictional analysis based on the supplement to Little’s Third Amended
Complaint, his most elaborate and recent pleading, we would agree with the
district court that Little could not obtain personal jurisdiction over the Swedish
Defendants.
      Little alleges that the “SKF defendants[] act for legal prosecution
purposes and settlement purposes as one, the ‘SKF Group,’”; “[e]ach of the
named Defendants has subjected itself to jurisdiction in the courts of Texas by
virtue of engaging in and/or carrying on a business or business venture in this
state with Plaintiff”; and “Defendants all have extensive, systematic and
continuous contacts with and dealings in the State of Texas and this District.”


      2   The record does not appear to contain a second amended complaint.
                                             3
     Case: 14-20197       Document: 00512848999          Page: 4     Date Filed: 11/25/2014



                                       No. 14-20197
As the magistrate judge noted, Little does not differentiate between the
different SKF entities, and we agree that his threadbare allegations do not
suffice to justify piercing the veils of the various SKF corporate entities. As to
general jurisdiction, the Swedish Defendants’ affiliations with Texas are not
“so continuous and systematic as to render them essentially at home in the
forum State.” Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014) (internal
quotation and citations omitted).             Neither are the Swedish Defendants’
contacts with Little alone sufficient to allow the Texas courts to exercise
specific jurisdiction over them. See Walden v. Fiore, 134 S. Ct. 1115, 1122
(2014) (“[O]ur ‘minimum contacts’ analysis looks to the defendant’s contacts
with the forum State itself, not the defendant’s contacts with persons who
reside there.”). Thus, we AFFIRM the district court’s dismissal of the Swedish
Defendants. 3
                                              IV.
       The district court dismissed Little’s complaint against SKF USA for
failure to state a claim under Fed. R. Civ. P. 12(b)(6). We review de novo a
district court’s decision to dismiss for failure to state a claim. See Warren v.
Chesapeake Exploration, L.L.C., 759 F.3d 413, 415 (5th Cir. 2014).                       After
considering Little’s arguments on this issue as briefed on appeal, we find them
without merit. The facts pled in his various complaints—including those in his
stricken Third Amended Complaint—fail to convey sufficient information
about SKF USA’s misappropriation of Little’s trade secrets and similarly fail
to provide adequate information about the nature of his defamation claim.
Little himself acknowledges that he failed to sufficiently plead his fraud




       3 In light of our jurisdictional holding, we do not reach Little’s contentions related to
service of process on the Swedish Defendants.
                                               4
     Case: 14-20197       Document: 00512848999          Page: 5     Date Filed: 11/25/2014



                                       No. 14-20197
allegation.    We therefore AFFIRM the district court’s decision to dismiss
Little’s claims against SKF USA.
                                              V.
       Little’s final contention is that the district court erred in refusing to
grant him leave to amend his complaint. We review a denial of leave to amend
for abuse of discretion. See Simmons v. Sabine River Auth. Louisiana, 732 F.3d
469, 478 (5th Cir. 2013), cert. denied, 134 S. Ct. 1876 (2014).
       Although we recognize that leave to amend should generally be “freely
given,” see Foman v. Davis, 371 U.S. 178, 182 (1962), the district court “acts
within [its] discretion when it denies leave to amend because any amendment
would be futile.” Sigaran v. U.S. Bank Nat’l Ass’n, 560 F. App’x 410, 416 (5th
Cir. 2014) (citing Foman, 371 U.S. at 182).
       Contrary to Little’s suggestion otherwise, the district court did rule on
his motion for leave to amend. The court denied it, stating that “allowing
amendment would be futile, as the proposed third amended complaint does not
adequately correct the deficiencies noted” in the magistrate judge’s
memorandum and recommendation. We agree, and decline to find an abuse of
discretion. Little’s Third Amended Complaint retains the same defects the
district court found in the operative amended complaint. 4                     We therefore
AFFIRM the district court’s decision denying leave to amend.
                                              VI.
       For the foregoing reasons, we AFFIRM the district court’s dismissal of
Little’s claims against the Swedish Defendants and SKF USA in all respects.




       4We note that the magistrate judge—after making her detailed findings—offered to
“reconsider this recommendation if Plaintiff alleges, in timely filed objections, specific facts
that would support a claim against SKF USA.” Little never objected to the recommendation.
                                               5